DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings were received on 19 April 2021. These drawings are acceptable.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the shape-imparting element in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 12-17, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stewart et al. (US 2004/0082948).
Regarding claim 1, Stewart teaches a double loop catheter for delivering ablation energy (figure 8; paragraphs 0098-0101), the catheter comprising: a catheter sheath having a proximal end, a distal end and at least one lumen extending therethrough (catheter sheath: element 198, figure 8; paragraph 0098-0099); a first loop structure having a proximal end and a distal end (tip of locating device: element 208, figure 8; paragraph 0101) and a second loop structure having a proximal end and a distal end (distal portion: element 202, figure 8; coil: element 204, figure 8; paragraph 0099); the first loop structure and the second loop structure receivable in the at least one lumen of the catheter sheath and being configurable to extend distally of the distal end of the catheter sheath (paragraphs 0099, 0101); at least one of the first loop structure or the second loop structure comprising an electrode near to the distal end thereof (electrodes: element 194; element 210, figure 8; paragraphs 0098-0101); and wherein the first loop structure and the second loop structure are displaceable between a first configuration and a second configuration, wherein the first loop structure is distal relative to the second loop structure in the first configuration, and the second loop structure is distal 
Regarding claim 3, Stewart further teaches wherein the first loop structure comprises a first electrode near the distal end of the first loop structure and the second loop structure comprises a second electrode near the distal end of the second loop structure (electrodes: element 194; element 210, figure 8; paragraphs 0098-0101).
Regarding claim 5, Stewart further teaches wherein the first loop structure and the second loop structure can be configured to align about a concentric axis (figure 8).
Regarding claim 12, Stewart further teaches wherein the at least one lumen includes at least one lumen adapted to deliver fluid (fluid source 404 is fluidly connected to a lumen formed by the catheter body; paragraph 0133; figure 13A).
Regarding claim 13, Stewart teaches a catheter for delivering energy to a target location (figure 8; paragraphs 0098-0101), wherein the catheter comprises: a catheter sheath having a proximal end and a distal end (catheter sheath: element 198, figure 8; paragraph 0098-0099); a first structure having a proximal end and a distal end (tip of locating device: element 208, figure 8; paragraph 0101), and a second structure having a proximal end and a distal end (distal portion: element 202, figure 8; coil: element 204, figure 8; paragraph 0099); each of the distal ends of the first and second structures having a shape imparted thereto; each of the first structure and the second structure being adapted to extend from the distal end of the catheter sheath (paragraphs 0099, 0101); and wherein the first structure and the second structure are displaceable 
Regarding claim 14, Stewart further teaches wherein at least one of the first structure and the second structure comprises an electrode near to its respective distal end (electrodes: element 194; element 210, figure 8; paragraphs 0098-0101).
Regarding claim 15, Stewart further teaches wherein the electrode is at least one of a sensing electrode and an energizing electrode (mapping electrodes: element 210; electrodes: elements 194; paragraph 0104).
Regarding claim 16, Stewart further teaches wherein the shape is a non- rectilinear shape (figure 8; paragraphs 0098-0101).
Regarding claim 17, Stewart further teaches wherein at least one of the first structure and the second structure are telescopically displaceable (paragraphs 0098-0101; as shown in figure 8, the two loops can retract and extend individually into the sheath).
Regarding claim 21, Stewart further teaches wherein the shape of the first structure can be configured to be concentrically aligned relative to the shape of the second structure (figure 8).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of Bowe (US 6,771,996).
Regarding claim 2, Stewart teaches all of the elements of the claimed invention as stated above. Stewart does not teach wherein at least one of the first loop structure or the second loop structure is axially displaceable.
Bowe teaches wherein at least one of the first loop structure and the second loop structure is axially displaceable (figures 9A-9C; column 11, line 16- column 12, line 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the loop structure of Stewart to be deflected as in Bowe in order to steer the device and assure proper placement of the ablation electrodes (Bowe: column 8).

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of Ditter (US 2016/0143689).
Regarding claim 6, Stewart teaches all of the elements of the claimed invention as stated above. Stewart does not teach wherein one of the first loop structure or the second loop structure comprises at least one fluid aperture.
Ditter teaches wherein one of the first and the second loop structure comprises at least one fluid aperture (paragraphs 0069-0070; figures 4A-4B and 9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included apertures in the loop structures in order to 
Regarding claim 18, Stewart teaches all of the elements of the claimed invention as stated above. Stewart does not teach wherein one of the first structure or the second structure comprises at least one fluid aperture adapted for expelling a fluid.
Ditter teaches teach wherein one of the first structure and second structure comprises at least one fluid aperture adapted for expelling a fluid (paragraphs 0069-0070; figures 4A-4B and 9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included apertures in the loop structures in order to promote fluid flow at the treatment areas in order to minimize charring due to hot spots (Ditter: paragraph 0070).

Claims 9-10, 19 and 22-23 is rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of Mihalik (US 2012/0245577).
Regarding claim 9, Stewart teaches all of the elements of the claimed invention as stated above. Stewart does not teach wherein at least one of the first loop structure and the second loop structure comprises a shape-imparting element adapted to impart a shape to the distal end of the respective loop structure.
Mihalik teaches wherein at least one of the first loop structure and the second loop structure comprises a shape-imparting element adapted to impart a shape to the distal end of the respective loop structure (shaft: element 22, figure 1A; paragraphs 0030-0031). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stewart to 
Regarding claim 10, Mihalik further teaches wherein the shape- imparting element is a stylet adapted to impart a non-rectilinear shape to the distal end of the respective loop structure (shaft: element 22, figure 1A; paragraphs 0030-0031).
Regarding claim 19, Stewart teaches all of the elements of the claimed invention as stated above, however Stewart does not teach wherein at least one of the first structure and the second structure comprises a shape-imparting element.
Mihalik teaches wherein at least one of the first structure and the second structure comprises a shape-imparting element (shaft: element 22, figure 1A; paragraphs 0030-0031). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stewart to include the stylet of Mihalik in order to control the geometry of the structures (Mihalik: paragraph 0031). 
Regarding claim 22, Stewart teaches a catheter for delivering energy to a target location (figure 8; paragraphs 0098-0101), comprising: a catheter sheath having a proximal end and a distal end (catheter sheath: element 198, figure 8; paragraph 0098-0099); a first structure having a proximal end and a distal end (tip of locating device: element 208, figure 8; paragraph 0101), and a second structure having a proximal end and a distal end (distal portion: element 202, figure 8; coil: element 204, figure 8; paragraph 0099); each of the distal ends of the first and second structures having a shape imparted thereto; each of the first structure and the second structure being adapted to extend from the distal end of the catheter sheath (paragraphs 0099, 0101); 
Mihalik teaches a second structure further comprising a fluid conduit disposed on at least a portion of an outer perimeter of the shape imparted thereto (fluid conduit: element 30, figure 1A; paragraph 0034-0035). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second structure of Stewart to include the outer fluid conduit of Mihalik in order to cool the electrodes (paragraph 0034-0035).
Regarding claim 23, Mihalik further teaches wherein the shape-imparting element is adapted to be completely withdrawn or at least partially withdrawn from the first loop structure or the second loop structure (paragraph 0044-0045; figures 1A-1C and 2A-2C).
Response to Arguments
Applicant's arguments filed 19 April 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument directed to Stewart failing to teach the first and second configurations as required by claim 1 (see Remarks pgs. 11-12), the Examiner Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim. In the instant case, since the prior art structure of Stewart is a first and second loop structure that are each slidable relative to the sheath (see Stewart [0103]), thus the prior art structure is capable of performing the intended use since the prior art meets the structural limitations and the claim does not require any additional structure for accomplishing the intended use as recited in the claim such as a control mechanism and/or handle for independently adjusting or manipulating the positions of the first and second loop structures. Although Stewart only shows one exemplary deployed position in Fig. 8, there is nothing of record to indicate that the first and second loops are incapable of the intended use when not locked in position.
In response to Applicant's argument that the combination of Stewart and Bowe would be improper because Bowe does not teach limitations directed to the first and second loop being receivable in the at least one lumen and configurable to extend distally of the catheter sheath (see Remarks pg. 14), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, the limitations Applicant argues are not being drawn from Bowe, rather, these limitations are taught by Stewart as defined in the rejection of claim 1 and Bowe is relied upon for the teaching of providing catheter loops that are axially displaceable by assuming deflected configurations comprising arcs that lie in a plane at an angle relative to the central axis (see Bowe: column 11, line 16- column 12, line 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Whayne et al. (US 6071279) teaches a double ablation catheter with individually retractable branches (see Fig. 58).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        




/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794